Citation Nr: 1312825	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied claims of service connection for lumbar strain, left shoulder and knee conditions, and a stomach condition.   

In February 2012, the Veteran presented testimony before the Board.  A copy of the transcript is of record.

In May 2012, the Board reclassified the disabilities on appeal and remanded claims of service connection for low back, left shoulder, left knee, and stomach disorders for further development and adjudication.  During the pendency of the appeal, the RO awarded service connection for lumbago.  See Rating Decision dated in November 2012.  As such, there no longer remains a claim for a low back disorder in controversy.

The claim of service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently has a left knee disorder due to events in active service.

2.  A left shoulder disorder, variously diagnosed as tendonitis and impingement, was incurred during the Veteran's period of active military service; the Board finds the Veteran's statements regarding continuous left shoulder symptoms following service to be credible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  The criteria for service connection for a left shoulder disorder, variously diagnosed as tendonitis and impingement, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for a left shoulder disorder, the Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the award of service connection in the instant decision.  

Pertaining to the left knee claim, the RO provided the Veteran pre-adjudication notice by letter dated in December 2007. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record.  While the record contains additional VA treatment records dated between 2007 and 2012, it does not contain any additional pertinent information with regard to the left knee.  As noted above, there is no prejudice to the Veteran as the claim for a left shoulder disability is being granted.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Left Knee

In various statements, the Veteran contends that he has a left knee disability as a result of his active military service.  Notably, he testified before the Board in February 2012 that he began experiencing left knee problems after injuring it during a football game in 2003.  He further testified that he had not been diagnosed with a left knee disability, but simply experienced pain that he treated with ice and over the counter medications.    

Service treatment records show the Veteran first complained of left knee pain in October 2003.  He informed treatment providers that he initially injured his knee the week prior.  He reported re-injuring (popped) his knee when he stepped in a hole while playing football.  He was diagnosed with a sprain of the lateral collateral ligament.  An entry dated in November 2003 also noted left knee sprain.  There were complaints of radicular back pain extending to the knees, including the left knee, between 2005 and 2007.  A left knee disability was not diagnosed.  The September 2007 separation examination was negative for complaints or diagnosis of a left knee disability.  

Post-service, the Veteran declined examination of his left knee upon VA examination in April 2008.  The July 2012 VA examiner found no knee pathology after examination of the Veteran.  The examiner opined that it was less likely than not that the Veteran had a left knee condition caused by or a result of left knee injury in service.  The examiner reasoned the service treatment records did not demonstrate any chronicity of the knee and there was no further entry regarding the left knee since his discharge.   

Based on the foregoing evidence, the Board concludes that service connection is not warranted for the Veteran's claimed left knee disorder.  The Board is cognizant that the Veteran's service treatment records do show treatment for left knee strain following a football game and he has alleged continuous symptoms since service in the form of pain; however, a left knee disability (other than arthritis, which has not been shown by the evidence of record) is not a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is not warranted.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  However, the competent evidence does not establish that he has a current left knee disability related to service.  The Veteran is competent to describe the symptoms he has experienced (knee pain) that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's statements as to continuous knee problems since service would be inconsistent with the overall record as the Veteran declined examination of the knee in 2008.  VA outpatient treatment records dated after service contain no complaints or treatment referable to the left knee.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The only evidence of record to support the Veteran's contentions that he has a left knee disorder is his statements.  Diagnosing a left knee disorder requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran that he has a current left knee disorder because he is not qualified to offer such opinions.  

In sum, the competent evidence does not establish that the Veteran has a current left knee disorder, other than complaints of pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Without evidence of a current disability, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim must be denied. 

Left Shoulder

In various statements, the Veteran contends that he has a left shoulder disorder as a result of his active military service.  Notably, he testified before the Board in February 2012 that he began experiencing left shoulder problems after injuring it during two motor vehicle accidents in 2004.    

Service treatment records show that the Veteran sustained a left shoulder sprain/strain in July 2003 when he was wrestling with this wife.  They also reveal that he was in a motor vehicle accident in February 2004 and May 2004.  He complained of left shoulder pain following the accident in May 2004.  He was prescribed Flexeril.  In June 2004, the Veteran sought treatment on multiple occasions for left shoulder pain.  He indicated in May 2004 that he hit his left shoulder on the door of the car in the accident and had been suffering from pain ever since.  X-rays were negative.  The Veteran was diagnosed with strain, post motor vehicle accident.  In October 2004, a problem list included joint pain involving the shoulder region.  

Findings of May and June 2007 physical evaluation boards note that the motor vehicle accidents were incurred in the line of duty and include the Veteran's complaints of left shoulder pain following the accident.  The Veteran sought treatment for left shoulder pain in June 2007.  The Veteran complained of left shoulder pain on the September 2007 separation examination.  The examiner noted the Veteran had pain in the joint especially with overhead action and indicated the findings were consistent with bicep tendonitis.   

Post-service, the Veteran has had continuous complaints of left shoulder pain with overhead motion, to include the April 2008 VA examination, which was less than a year after his separation from service.  X-rays were negative.  The examiner diagnosed the Veteran with left shoulder pain with no clinical evidence of disease.  

During the February 2012 Board hearing, the Veteran testified that his shoulder pain began immediately following the motor vehicle accidents.  He further testified that he continued to experience pain and shoulder spasms since his separation from active duty service to the present.  

The Veteran was diagnosed with left shoulder tendonitis following VA examination in July 2012.  However, the examiner opined it was less likely as not caused by or result of injury in service as there was no evidence of chronicity of the disability in the service treatment record and after active duty service.

VA outpatient treatment records dated between March 2012 and July 2012 contain repeated complaints of left shoulder pain said to begin in 2004 after the motor vehicle accidents.  The Veteran continued to experience pain with overhead motion.  He was in physical therapy and diagnosed with impingement.

Based on the foregoing evidence, and affording the Veteran all reasonable doubt, the Board concludes that service connection is warranted for the Veteran's claimed left shoulder disorder, variously diagnosed as tendonitis and impingement.  38 C.F.R. § 3.159.  The Veteran's service treatment records show treatment for left shoulder strain and bicep tendonitis following the motor vehicle accidents in 2004.  He has alleged continuous symptoms since service in the form of pain with overhead motion, which he is competent to state.  See Jandreau, supra.  The Board discusses the Veteran's reported symptoms in this context under 38 C.F.R. § 3.303(d) and does not rely on those reports for a presumption of service connection applicable only to specific chronic diseases under 3.303(b).  See Walker, 708 F.3d at 1331.  

The Board is cognizant that the 2012 VA examiner opined left shoulder tendonitis was less likely as not caused by or result of injury in service as there was no evidence of chronicity of the disability in service or after discharge.  However, the Board finds this opinion has no probative value because it is inconsistent with the evidence of record.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Specifically, sufficient weight was not given to the Veteran's credibility in terms of service incurrence or ongoing complaints in service or after his discharge nor was there any mention of the physical therapy notes showing continuous treatment for left shoulder impingement. 
 
Based on the evidence of record, service connection for a left shoulder disorder is clearly warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left shoulder disorder, variously diagnosed as tendonitis and impingement, is granted. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a stomach disorder.  

The Veteran contends that he is entitled to service connection for a stomach condition.  He maintains the he was first diagnosed with the claimed disorder in 2005, during his active duty service.  In February 2012, he testified that he continued to experience stomach pain approximately once every other month since service.  He states that he treated the condition himself.

Service treatment records show the Veteran was treated for acute gastroenteritis with diarrhea in April 2006.  The September 2007 separation examination reveals the Veteran complained of stomach pain.  The provider noted the Veteran was previously treated in the emergency room for acute gastroenteritis.  The provider further noted the Veteran complained of intermittent abdominal cramping of one-year duration.  There was no diarrhea or blood in the stool.  

Post-service, VA outpatient treatment records show the Veteran complained of diarrhea, vomiting, and abdominal pain in January 2008.  In April 2008, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with abdominal pain with no clinical evidence of disease.  In a May 2008 addendum opinion, the examiner noted the Veteran gave a history of intermittent fecal incontinence of a two and half year duration, occurring two times per month.  The examiner diagnosed the Veteran with fecal incontinence with no clinical evidence of disease.  

The Veteran was afforded an additional VA examination in July 2012.  The examiner indicated the Veteran had gastroenteritis with complaints of two to three bowel movements per day associated with cramps since service.  The examiner noted the Veteran was seen in 2006 (during service) for flu-like symptoms, which resolved.  The examiner opined there was no evidence of chronicity in service or since his discharge.  The examiner indicated there was no evidence of intestinal or stomach pathology after examining the Veteran.  

The above cited medical opinions do not take into account the Veteran's credible statements and history as to continuous stomach symptoms since service (pain, cramps, fecal incontinence, and multiple bowel movements per day), they contain conflicting information as to diagnosis, and do not clearly address causation.  As such, the Board is unable to view them as adequate to allow for informed appellate review.  A remand is necessary in order to afford the Veteran a new VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Finally, the most recent VA outpatient treatment records associated with the Virtual VA record are dated in July 2012.  Updated records of any subsequent treatment the Veteran has received for the claimed stomach disorder are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed stomach disorder from the Bay Pines VA Medical Center dated from July 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review before the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

All current disorders of the stomach should be clearly reported, to include those manifested by gastroenteritis and fecal incontinence.  The examiner should be notified that the Veteran was treated for acute gastroenteritis during service (2006) and complained of abdominal cramps at separation examination (2007).  The examiner should also be notified that the Veteran is presumed credible and has presented with a history of continuous stomach symptoms since service, including, but not limited to, pain, cramping, fecal incontinence, and multiple bowel movements per day.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed stomach disorder is related to the in-service gastroenteritis and complaints of abdominal cramps and the credible statements and history as to continuous stomach symptoms since service (pain, cramps, fecal incontinence, and multiple bowel movements per day)? 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained within Virtual VA.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


